Citation Nr: 1142100	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-29 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDINGS OF FACT

In October 2011, prior to the promulgation of a decision in the appeal, the Board received the Veteran's withdrawal of the appeals of entitlement to service connection for bilateral hearing loss and tinnitus. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for entitlement to service connection for bilateral hearing loss, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal for entitlement to service connection for tinnitus, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id. 

In October 2011, the appellant's attorney indicated that the appellant wished to withdraw his appeal of the issues of entitlement to service connection for bilateral hearing loss and of entitlement to service connection for tinnitus.  The representative attached a copy of a letter written by the Veteran indicating the same.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).


ORDER

The appeal for entitlement to service connection for bilateral hearing loss is dismissed. 

The appeal for entitlement to service connection for tinnitus is dismissed.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


